249 S.W.3d 922 (2008)
Earl COZART, Claimant/Appellant,
v.
BOARD OF EDUCATION, CITY OF ST. LOUIS, Employer/Respondent, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 90439.
Missouri Court of Appeals, Eastern District, Division Two.
April 15, 2008.
*923 Stephen A. Walsh, St. Louis, MO, for appellant.
Eric S. Christensen, Jeremiah W. (Jay) Nixon, Atty. Gen., Kevin A. Nelson, Asst. Atty. Gen., St. Louis, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The claimant, Earl Cozart, appeals the final award of the Labor and Industrial Relations Commission. The Commission adopted the decision of the administrative law judge, denying workers' compensation benefits for an injury the claimant contends he suffered in August 2003 while working in a warehouse for the Board of Education of the City of St. Louis. We affirm the Commission's determination.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The award of the Commission is affirmed. Rule 84.16(b)(4).